DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on July 8, 2021.  Claims 1-6 were amended.  Thus, claims 1-6 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, lines 13-14 of claim 1 recites the phrase “…the feature quantity extracted by the controller at a past rotation of the tire is a past feature quantity…;” while lines 15-16 of claim 1 recites the phrase “…the feature quantity extracted by the controller at a present rotation of the tire is a present feature quantity….”  Claim 6 also recites the same phrase.  Thus, it is vague and indefinite as to whether the feature quantity extracted by the controller at a past or present feature quantity.  Appropriate correction is required.
Claims 2-5 are rejected under 35 U.S.C. 112(b), due to their dependency from a rejected base claim(s). Appropriate correction is required.
Further, regarding claim 3, lines 4-7 of claim 3 were as amended to recite the phrase “further cause the processor to store the previous feature quantity…”  This is the first recitation of the phrase “previous feature quantity” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  For purposes of Examination, it is assumed that claim 3 should recite “past feature quantity.”  Appropriate correction is required.
Further, regarding claim 5, line 15 of claim 5 was amended to recite the phrase “store the support vector of the feature quantity…”  This is the first recitation of the phrase “the support vector” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent Publication 2018/0118209 A1); in view of Goto (U.S. Patent Publication 2018/0264894 A1).
claim 1, Suzuki teaches a tire-side device attached to a tire included in a vehicle and applied to a tire apparatus for estimating a condition of a road surface on which the vehicle travels (Suzuki: Abstract; [“…tire-side device includes a vibration detection unit that outputs a detection signal corresponding to a magnitude of vibration of a tire…”]; FIG. 1A; ¶23 [“The tire-side device 1 is configured including, as shown in FIG. 1A…”]) comprising:
an acceleration sensor configured to output a detection signal according to a level of vibration of the tire (Suzuki: FIG. 1A; ¶24 [“…a vibration detection unit which outputs a detection signal corresponding to the vibration of the tire 3…The vibration power generation element 11 may be formed of, for example…an acceleration sensor may be employed.”]);
a controller including a processor and a memory that stores instructions, configured to, when executed by the processor, cause the processor to extract a feature quantity of the detection signal in one rotation of the tire (Suzuki: FIGS. 1A, 3; ¶30 [“…the signal processing circuit unit 13 extracting the high-frequency components of the detection signal generates data representing the road surface condition…”]; ¶31 [“…the signal processing circuit unit 13 is configured with a well-known microcomputer having, for example, a CPU, a ROM, a RAM and an I/O and performs the above processing in accordance with programs stored, for example, in the ROM.”]; ¶32 [“The peak detection unit 13a detects the peak value of the detection signal represented by the output voltage of the vibration power generation element 11…”] {The quantity of extracted high-frequency components are analogous to the feature quantity(s) as recited in the claim(s).}); 
a data communication device configured to transmit road surface data including the feature quantity extracted by the controller (Suzuki: FIG. 1A, 2; ¶23 [“…a transmitter 14 and [sic] is provided…”]; ¶30 [“…detection signal which contains data representing the vibration in 
Suzuki additionally discloses storing a feature quantity, such as a past feature quantity (Suzuki: FIGS. 1A, 3; ¶31 [“…the signal processing circuit unit 13 is configured with a well-known microcomputer having, for example, a CPU, a ROM, a RAM…”]), and a variation determination device configured to determine that a variation occurs in the condition of the road surface, based on different feature quantities (Suzuki: FIGS. 4A-4B, 5; ¶40-42 [“FIG. 4A represents output voltage variation of the vibration power generation element 11 in a case where the friction coefficient μ between the tire 3 and the road surface is high with the vehicle traveling on a high-μ road surface, for example, an asphalt-paved road surface with a relatively high road surface μ. FIG. 4B represents output voltage variation of the vibration power generation element 11 in a case where the friction coefficient μ between the tire 3 and the road surface is low…The output voltage of the vibration power generation element 11 varies by being affected by the friction coefficient μ between the tire 3 and the road surface.”]).
Suzuki further discloses controlling transmission of the road surface data in response to determining that the variation occurs in the condition of the road surface, and causing the data communication device to transmit the road surface data including the feature quantity in response to the controller determining that the variation occurs in the condition of the road surface based on the comparison result and to not transmit the road surface data in response to determining that the variation does not occur in the condition of the road surface based on the comparison result (Suzuki: FIG. 1A; ¶36 [“…peak detection unit 13a sends a transmission trigger to the transmitter 14. This causes the transmitter 14 to transmit such data as ground contact length data generated at the ground contact time calculation unit 13b and μ data 
Suzuki is silent as to explicitly disclosing a feature quantity extracted by the controller at a past rotation of the tire is a past feature quantity, a feature quantity extracted by the controller at a present rotation of the tire is a present feature quantity, the past rotation of the tire is one rotation of the tire immediately before the present rotation of the tire, and the present rotation of the tire is one rotation of the tire in the present.
Goto is directed to a method for determining a road surface condition (Goto: Abstract.).  Therein, Goto discloses a feature quantity extracted by the controller at a past rotation of the tire is a past feature quantity, a feature quantity extracted by the controller at a present rotation of the tire is a present feature quantity, and the past rotation of the tire is one rotation of the tire immediately before the present rotation of the tire, and the present rotation of the tire is one i (i=l to N: N being the number of time-series waveforms extracted for the time windows) for the time-series waveforms extracted for the respective time windows as shown in FIG. 4.”]; ¶38-40 [“…feature vectors for respective time windows calculated from the time-series waveforms of tire vibration determined by operating test vehicles…The index j(j=l to M) represents the number of time-series waveforms extracted for time windows…”] {Thus, Goto discloses extracting a number of “time-series waveforms,” where a single time-series waveform represents a single revolution of a tire.  Thus, a selected waveform necessarily represents a “present rotation of the tire is a present feature quantity,” and a time-series waveform immediately preceding the selected waveform would necessarily represent a “past rotation of the tire is a past feature quantity,” as recited in the claim(s).}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a feature quantity extracted by the controller at a past rotation of the tire is a past feature quantity, a feature quantity extracted by the controller at a present rotation of the tire is a present feature quantity, the past rotation of the tire is one rotation of the tire immediately before the present rotation of the tire, and the present rotation of the tire is one rotation of the tire in the present, is as taught by Goto, into Suzuki, with the motivation and expected benefit of estimating a road surface condition based on the road surface data.  This method for improving Suzuki was within the ordinary ability of one of ordinary skill 
Regarding claim 6, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Suzuki, in view of Goto, teach all the all the limitations of the parent claim 1 as shown above.  Goto discloses calculating a degree of similarity between the present feature quantity and the past feature quantity, and determining that the variation occurs in the condition of the road surface based on the degree of similarity (Goto: FIG. 7; ¶57 [“…the GA kernel KGA (X, Y) is the function consisting of the total sum or total product of local kernels ĸ (xi, yj), which represents the degree of similarity between the road surface feature vectors of R road surface x (xi = YRi) and the road surface feature vectors of other than R road surface y (yj = YnRj). And this allows direct comparison between time-series waveforms of different time lengths. The local kernels ĸij (xi, yj) are derived for the respective windows at time width T.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of calculating a degree of similarity between the present feature quantity and the past feature quantity, and determining that the variation occurs in the condition of the road surface based on the degree of similarity, is as taught by Goto, into Suzuki, as modified by Goto, with the motivation and expected benefit of executing a road surface condition determination with high robustness.  This method for improving Suzuki, as modified by Goto, was within the ordinary ability of one of ordinary skill in the art based on the teachings 

Regarding claim 3, Suzuki, in view of Goto, teach all the all the limitations of the parent claim 1 as shown above.  Suzuki additionally discloses storing a feature quantity, such as a previous feature quantity (Suzuki: FIGS. 1A, 3; ¶31 {See above.}).  

Regarding claim 4, Suzuki, in view of Goto, teach all the all the limitations of the parent claim 1 as shown above.  Goto discloses the feature quantity extracted is expressed by a feature vector having a time-axis waveform of the detection signal (Goto: FIG. 4; ¶33 [“The feature vector calculating means 14 calculates the feature vectors Xi (i=l to N: N being the number of time-series waveforms extracted for the time windows) for the time-series waveforms extracted for the respective time windows as shown in FIG. 4.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a feature quantity extracted is expressed by a feature vector having a time-axis waveform of the detection signal, is as taught by Goto, into Suzuki, as modified by Goto, with the motivation and expected benefit of calculating the road surface type, such as a dry road surface or a wet road surface, having the highest degree of similarity is determined as a present road surface.  This method for improving Suzuki, as modified by Goto, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Goto.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki and Goto to obtain the invention as specified in claim 4.

claim 5, Suzuki, in view of Goto, teach all the all the limitations of the parent claim 1 as shown above.  Suzuki discloses the tire-side device according to claim 1, wherein the controller is configured as a first controller and the data communication device is configured as a first data communication device (Suzuki: FIG. 1A-1B; ¶36; FIGS. 4A-4B, 5; ¶40-42 {See above.}).  Suzuki additionally discloses a vehicle body side system (Suzuki: FIG. 1A-1B; ¶22 [“…vehicle-side device 2 provided on the vehicle body side.”]) including: a second data communication device configured to receive the road surface data including the present feature quantity transmitted from the first data communication device (Suzuki: FIG. 1A-1B; ¶45, ¶49 [“…a receiver 21 included in the vehicle-side device 2…”]); and a second controller including a second processor and a second memory that stores instructions, configured to, when executed by the second processor, cause the second processor to estimate the condition of the road surface based on the road surface data received by the second data communication device (Suzuki: FIG. 1A-1B; ¶49 [“…travel control unit 22 is configured with a well-known microcomputer…”] {See above.}).  
Goto additionally discloses a support vector storage that is configured to store the support vector of the feature quantity for each type of the condition of the road surface (Goto: FIG. 1; ¶40-43 [“…the SV is the abbreviation of support vectors…After this, the support vectors YDSV are selected by learning YD as learning data by a support vector machine (SVM). It should be noted here that not all of YD must be stored in the storage means 15…”]); and estimate the condition of the road surface based on the present feature quantity included in the road surface data and the support vector stored in the first controller (Goto: FIGS. 1-8B, 10; ¶70-107 [“The margin as used herein is the distance from the separating hyperplane to the closest sample 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a first controller and a first data communication device, a second data communication device configured to receive the road surface data including the present feature quantity transmitted from the first data communication device, and a second controller including a second processor and a second memory that stores instructions, configured to, when executed by the second processor, cause the second processor to estimate the condition of the road surface based on the road surface data received by the second data communication device, as taught Suzuki, and estimating the condition of the road surface based on the present feature quantity included in the road surface data and the support vector stored in the first controller, as taught by Goto, into Suzuki, as modified by Goto, with the motivation and expected benefit of calculating the road surface type, such as a dry road surface or a wet road surface, having the highest degree of similarity is determined as a present road surface for classifying the road surface type.  This method for improving Suzuki, as modified by Goto, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Suzuki and Goto.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki and Goto to obtain the invention as specified in claim 5.

Response to Arguments
Applicants’ arguments filed on July 8, 2021 have been fully considered but are not deemed persuasive.

Contrary to Applicants’ assertion, Suzuki further discloses controlling transmission of the road surface data in response to determining that the variation occurs in the condition of the road surface, and causing the data communication device to transmit the road surface data including the feature quantity in response to the controller determining that the variation occurs in the condition of the road surface based on the comparison result and to not transmit the road surface data in response to determining that the variation does not occur in the condition of the road surface based on the comparison result (Suzuki: FIG. 1A; ¶36), and causing the data communication device to transmit the road surface data including the feature quantity in response to the controller determining that the variation occurs in the condition of the road surface based on the comparison result and to not transmit the road surface data in response to determining that the variation does not occur in the condition of the road surface based on the comparison result (Suzuki: FIG. 1A; ¶45 {See above.}).  
Goto discloses extracting a number of “time-series waveforms,” where a single time-series waveform represents a single revolution of a tire.  Thus, a selected waveform necessarily represents a “present rotation of the tire is a present feature quantity,” and a time-series See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a feature quantity extracted by the controller at a past rotation of the tire is a past feature quantity, a feature quantity extracted by the controller at a present rotation of the tire is a present feature quantity, the past rotation of the tire is one rotation of the tire immediately before the present rotation of the tire, and the present rotation of the tire is one rotation of the tire in the present, is as taught by Goto, into Suzuki, with the motivation and expected benefit of estimating a road surface condition based on the road surface data.  This method for improving Suzuki was within the ordinary ability of one of ordinary skill in the art based on the teachings of Goto.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki and Goto to obtain the invention as specified in claim 1.
Regarding claim 6, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Therefore, the rejection of claim 1, as well as claim 6, and dependent claims 2-5, as being unpatentable over Suzuki, in view of Goto, is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/JEFFREY P AIELLO/Examiner, Art Unit 2864      

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864